DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2011/0154861) and further in view of Suzuki et al. (US 2010/0027383).
	Regarding claim 1, Kishimoto discloses a glass substrate (10) with a thin film (11) superposed on at least one surface of the glass substrate (0001, Fig. 1). The glass substrate having a thickness of from 0.1 to 100 mm, overlapping the claimed thickness of 1 mm or less. The thin film including a thin film stack including multilayers formed by alternately depositing high-refractive index films and low-refractive index films (0064). The total thickness of the thin film ranging from 40 to 5x106 nm (0017 and 0018), overlapping the claimed total thickness of 850 to 6,000 nm.
	Kishimoto does not disclose the thin film stack including six or more layers of a high-refractive index material having a refractive index at 632 nm wavelength of 1.80 or higher and the low-refractive index material having a refractive index at the wavelength of less than 1.80, the films having a single film thickness of 5 nm to 250 nm.
	Suzuki, in the analogous field of cover glass, discloses a transparent glass substrate comprising an antireflection coating (12) that is a multilayer film formed by alternately laminating inorganic thin films of low and high refractive index layers (0058). The coating comprising five or more layers (0060), overlapping the claimed 6 or more layers, and having a single film thickness of 9 nm to 159 nm (Table 1), overlapping the claimed 5 nm to 250 nm.
	Suzuki does not expressly teach the high-refractive index material having a refractive index at 632-nm wavelength of 1.80 or higher and low refractive-index material having a refractive index at the wavelength of less than 1.80. However, Suzuki 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thin film stack of Kishimoto to include the antireflection film as taught by Suzuki, to provide the glass with antireflection function and scratch resistance (0049).
	Kishimoto further teaches the glass substrates with thin film being less warped (0020). Specifically, in example 1, Kishimoto teaches that after application of a thin film maximum warpage of five glass substrates is -0.05 to 0.05 mm (0075) and glass thickness of 0.4 mm (0072). Thus, a warpage change between the warpage amount of the glass sheet by itself and warpage amount including the thin film as calculated based on applicants specification (0074) is -12.5 to 12.5%, overlapping the claimed 30% or less.
Alternatively regarding the claimed warpage change, given Kishimoto in view of Suzuki teaches the same glass sheet and inorganic film as claimed including the same method of formation of sputtering (0141), the property of warpage change as claimed would be expected from the prior art product. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 2, Suzuki teaches the high-refractive index material being silicon nitride (0008).
Regarding claim 3, Suzuki teaches the low-refractive index material being silicon oxide (0008).
Regarding claim 4, Suzuki teaches the single-film thickness of the low-refractive index material being small than the single-film thickness of the high high-refractive index material (Table 1).
Regarding claim 5, Suzuki teaches wherein a film including the high-refractive index material is superposed over an outermost surface of the glass sheet and a film including the low-refractive index material is interposed between (Fig. 1 and 0058).
Regarding claim 6, Kishimoto teaches a total thickness of the thin film ranging from 40 to 5x106 nm (0017 and 0018), overlapping the claimed total thickness of 850 to 3,000 nm.	
Regarding the overlapping ranges discussed in claims 1 and 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 7, Kishimoto teaches applying a compressive stress layer to the surface of the glass sheet by chemically strengthening one of the principal surfaces of the glass substrate (0045 and 0048).
Regarding claim 8, Kishimoto does not disclose the glass substrate further comprising an antifouling film disposed on a surface of the thin film.
Suzuki discloses the multilayer inorganic film further comprising a stain resistant coating exhibiting water and oil repellency effect (0017; antifouling film).
A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the glass substrate and thin film of Kishimoto to further include a stain resistant coating, as taught by Suzuki, to further increase the abrasion resistance of the glass (0017).
	Regarding claim 9, Kishimoto discloses a glass substrate (10) with a thin film (11) superposed on at least one surface of the glass substrate (0001, Fig. 1). The glass substrate having a thickness of from 0.1 to 100 mm, overlapping the claimed thickness of 1 mm or less. The thin film including a thin film stack including multilayers formed by alternately depositing high-refractive index films and low-refractive index films (0064). The total thickness of the thin film ranging from 40 to 5x106 nm (0017 and 0018), overlapping the claimed total thickness of 850 to 6,000 nm.

	Suzuki, in the analogous field of cover glass, discloses a transparent glass substrate comprising an antireflection coating (12) that is a multilayer film formed by alternately laminating inorganic thin films of low and high refractive index layers (0058). The coating comprising five or more layers (0060), overlapping the claimed 6 or more layers, and having a single film thickness of 9 nm to 159 nm (Table 1), overlapping the claimed 5 nm to 250 nm.
	Suzuki does not expressly teach the high-refractive index material having a refractive index at 632-nm wavelength of 1.80 or higher and low refractive-index material having a refractive index at the wavelength of less than 1.80. However, Suzuki teaches that the high refractive index layer is made of silicon nitride and low refractive index layer is made of silicon oxide (0008), which are taught in applicant’s specification (0020 and 0025) as being exemplary materials meeting these refractive indexes. Thus the prior art high and low refractive index layers are expected to meet the claimed refractive indices of 1.80 or higher and 1.80 or lower at a wavelength at 632 nm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thin film stack of Kishimoto to include the antireflection film as taught by Suzuki, to provide the glass with antireflection function and scratch resistance (0049).
oC, then an average value of the warpage amounts is 400 µm or less. Given Kishimoto in view of Suzuki teaches the same glass sheet and inorganic film as claimed including the same method of formation of sputtering (0141), the property of an average value of warpage amounts as claimed would be expected from the prior art product. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 10, Suzuki teaches the high-refractive index material being silicon nitride (0008).
Regarding claim 11, Suzuki teaches the low-refractive index material being silicon oxide (0008).
Regarding claim 12, Suzuki teaches the single-film thickness of the low-refractive index material being small than the single-film thickness of the high high-refractive index material (Table 1).
Regarding claim 13, Suzuki teaches wherein a film including the high-refractive index material is superposed over an outermost surface of the glass sheet and a film including the low-refractive index material is interposed between (Fig. 1 and 0058).
Regarding claim 14, Kishimoto teaches a total thickness of the thin film ranging from 40 to 5x106 nm (0017 and 0018), overlapping the claimed total thickness of 850 to 3,000 nm.	
Regarding the overlapping ranges discussed in claims 1 and 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 15, Kishimoto teaches applying a compressive stress layer to the surface of the glass sheet by chemically strengthening one of the principal surfaces of the glass substrate (0045 and 0048).
Regarding claim 16, Kishimoto does not disclose the glass substrate further comprising an antifouling film disposed on a surface of the thin film.

A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the glass substrate and thin film of Kishimoto to further include a stain resistant coating, as taught by Suzuki, to further increase the abrasion resistance of the glass (0017).
	Regarding claim 17, Kishimoto discloses a glass substrate (10) with a thin film (11) superposed on at least one surface of the glass substrate (0001, Fig. 1). The glass substrate having a thickness of from 0.1 to 100 mm, overlapping the claimed thickness of 1 mm or less. The thin film including a thin film stack including multilayers formed by alternately depositing high-refractive index films and low-refractive index films (0064). The total thickness of the thin film ranging from 40 to 5x106 nm (0017 and 0018), overlapping the claimed total thickness of 850 to 6,000 nm.
	Kishimoto does not disclose the thin film stack including six or more layers of a high-refractive index material having a refractive index at 632 nm wavelength of 1.80 or higher and the low-refractive index material having a refractive index at the wavelength of less than 1.80, the films having a single film thickness of 5 nm to 250 nm.
	Suzuki, in the analogous field of cover glass, discloses a transparent glass substrate comprising an antireflection coating (12) that is a multilayer film formed by alternately laminating inorganic thin films of low and high refractive index layers (0058). The coating comprising five or more layers (0060), overlapping the claimed 6 or more layers, and having a single film thickness of 9 nm to 159 nm (Table 1), overlapping the claimed 5 nm to 250 nm.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thin film stack of Kishimoto to include the antireflection film as taught by Suzuki, to provide the glass with antireflection function and scratch resistance (0049).
	Modified Kishimoto does not disclose an absolute value of product obtained by multiplying the overall thickness of the inorganic film by an overall stress value of the inorganic film is 220x103 nm.MPa or less as claimed in claim 17 or 100x103 nm.MPa or less as claimed in claim 20. However, Kishimoto in view of Suzuki teaches the same glass sheet and inorganic film as claimed including the same method of formation of sputtering (0141),  thus the stress value property as claimed would be expected from the prior art product. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Claims 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Suzuki as applied to claim 17 above and further in view of Solberg et al. (US 5,930,046).
	Regarding claims 18-19 and 21-22, modified Kishimoto discloses the limitations of claim 17 as discussed above. Modified Kishimoto dos not disclose stress values for the individual high and low refractive index material layers.
	Solberg, in the analogous field of optical coatings for glass (column 1, lines 10-15), discloses a process of sputtering thin oxide film coatings of alternating high and low refractive index material with a low net stress (column 4, lines 30-40). Solberg discloses a method in which intra-layer stresses of the high refractive index layers are controlled to create selected tensile stress that compensates for compressive stress in the alternating low refractive index layers (column 8, lines 20-26), thus achieving an optical coating having a net stress of 30x106 Pa or less (column 7, lines 20-25).
	Given the disclosure of Solberg, it would have been obvious to a person of ordinary skill in the art that the stress value of the high refractive index layer is optimizable. Thus a person of ordinary skill in the art would have found it obvious to 
	Alternatively, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to adjusting the stress value of the high-refractive index film to be either smaller or larger than a stress value of the low-refractive index film as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Suzuki and further in view of Solberg et al. (US 5,930,046).
	Regarding claim 23, Kishimoto discloses a glass substrate (10) with a thin film (11) superposed on at least one surface of the glass substrate (0001, Fig. 1). The glass substrate having a thickness of from 0.1 to 100 mm, overlapping the claimed thickness of 1 mm or less. The thin film including a thin film stack including multilayers formed by alternately depositing high-refractive index films and low-refractive index films (0064). The total thickness of the thin film ranging from 40 to 5x106 nm (0017 and 0018), overlapping the claimed total thickness of 850 to 6,000 nm.

	Suzuki, in the analogous field of cover glass, discloses a transparent glass substrate comprising an antireflection coating (12) that is a multilayer film formed by alternately laminating inorganic thin films of low and high refractive index layers (0058). The coating comprising five or more layers (0060), overlapping the claimed 6 or more layers, and having a single film thickness of 9 nm to 159 nm (Table 1), overlapping the claimed 5 nm to 250 nm.
	Suzuki does not expressly teach the high-refractive index material having a refractive index at 632-nm wavelength of 1.80 or higher and low refractive-index material having a refractive index at the wavelength of less than 1.80. However, Suzuki teaches that the high refractive index layer is made of silicon nitride and low refractive index layer is made of silicon oxide (0008), which are taught in applicant’s specification (0020 and 0025) as being exemplary materials meeting these refractive indexes. Thus the prior art high and low refractive index layers are expected to meet the claimed refractive indices of 1.80 or higher and 1.80 or lower at a wavelength at 632 nm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thin film stack of Kishimoto to include the antireflection film as taught by Suzuki, to provide the glass with antireflection function and scratch resistance (0049).

	However, Kishimoto in view of Suzuki teaches the same glass sheet and inorganic film as claimed including the same method of formation of sputtering (0141),  thus the stress value property as claimed would be expected from the prior art product. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Alternatively, Solberg, in the analogous field of optical coatings for glass (column 1, lines 10-15), discloses a process of sputtering thin oxide film coatings of alternating high and low refractive index material with a low net stress (column 4, lines 30-40). Solberg discloses a method in which intra-layer stresses of the high refractive index layers are controlled to create selected tensile stress that compensates for compressive stress in the alternating low refractive index layers (column 8, lines 20-26), thus 6 Pa or less (column 7, lines 20-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thin layer coating of modified Kishimoto have to have an overall stress value of 30 MPa or less as taught by Solberg, to reduce net curvature of the coated substrate (column 7, lines 20-25).
	Regarding claims 24-25, and 27-28, given the disclosure of Solberg, it would have been obvious to a person of ordinary skill in the art that the stress value of the high refractive index layer is optimizable. Thus a person of ordinary skill in the art would have found it obvious to adjust the stress value of the high refractive index layer to be either smaller than or larger than the stress value of the low refractive index layer in order to optimize operation of the coating, including adjusting the single-film stress values within the ranges as claimed in claims 27 and 28. A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
	Alternatively, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to adjusting the stress value of the high-refractive index film to be either smaller or larger than a stress value of the low-refractive index film as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Regarding claim 26, modified Kishimoto does not disclose an absolute value of product obtained by multiplying the overall thickness of the inorganic film by an overall 3 nm.MPa or less. However, modified Kishimoto teaches the same glass sheet and inorganic film as claimed including the same method of formation of sputtering (0141), thus the stress value property as claimed would be expected from the prior art product. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781